IN THE SUPREME COURT OF PENNSYLVANIA


OFFICE OF DISCIPLINARY COUNSEL, :           No. 2506 Disciplinary Docket No. 3
                                :
                Petitioner      :           No. 112 DB 2018
                                :
           v.                   :           Attorney Registration No. 28010
                                :
ROBERT M. MASKREY, JR.          :           (Monroe County)
                                :
                Respondent      :


                                       ORDER

PER CURIAM
      AND NOW, this 18th day of July, 2018, upon consideration of the Verified

Statement of Resignation, Robert M. Maskrey, Jr. is disbarred on consent from the Bar

of this Commonwealth, see Pa.R.D.E. 215, and he shall comply with the provisions of

Pa.R.D.E. 217.      Respondent shall pay costs to the Disciplinary Board pursuant to

Pa.R.D.E. 208(g).